ACCEPTED
                                                                                                   03-14-00418-CV
                                                                                                          3864632
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              1/22/2015 2:41:52 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                     No. 03-14-00418-CV

                          IN THE THIRD COURT OF APPEALS                      RECEIVED IN
                                                                        3rd COURT OF APPEALS
                                          at Austin                         AUSTIN, TEXAS
                                                                        1/22/2015 2:41:52 PM
                                                                          JEFFREY D. KYLE
                  KEITH II. LAMY AND KEITH H. LAMY, M.D.,              P.A.     Clerk
                                   Appellants,

                                              V.

             JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY
                                 Appellee.


                      Appealed from the 126 th Judicial District Court
                                 of Travis County, Texas



                       NOTICE OF CHANGE OF FIRM ADDRESS

       Notice is hereby given of the following change of law firm address for counsel of record

for John Hancock Life & Health Insurance Company effective January 12, 2015.

                                      William S. Rhea
                                     brhea@dbellp.corn
                               DuBois Bryant & Campbell, LLP
                               303 Colorado Street, Suite 2300
                                    Austin, Texas 78701
                                 Telephone: 512-457-8000
                                  Facsimile. 512-457-8008




NOTICE OF CHANGE OF FIRM ADDRESS                                                        Page 1
2021921.1
                                                Reespectfully submitted,

                                                DUBOIS, BRYANT & CAMPBELL, L.L.P.
                                                303 Colorado Street, Suite 2300
                                                Austin, Texas 78701
                                                Telephone: (512) 457-8000
                                                Facsimile: (512) 457-8008


                                        By:
                                                William S. Rhea
                                                State Bar No. 16807100
                                                brhea_,dbellp.com

                                                ATTORNEY FOR JOHN HANCOCK
                                                LIFE & HEALTH INSURANCE COMPANY



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing, Notice of Change of Firm Address,
has been served by facsimile and electronic means upon the following on this        day of January, 2015:


Alan B. Rich
arich4alanrichlaw.corn
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
Fax; 214.744.




                                                 William S. Rhea




NOTICE OF CHANGE OF FIRM ADDRESS                                                                  Page 2
2021921.1